[ex101exchangeagreement001.jpg]
1 EXCHANGE AGREEMENT This EXCHANGE AGREEMENT (“Agreement”) is made and entered
into as of June 22, 2015, by and between First NBC Bank Holding Company, a
Louisiana corporation and registered bank holding company (“Company”), and
Castle Creek Capital Partners IV, LP, a Delaware limited liability partnership
(“Investor”). RECITALS: WHEREAS, Investor is, as of the date hereof, the record
holder of 364,983 shares of Company’s Series C Convertible Preferred Stock
(“Preferred Shares”); WHEREAS, Company issued the Preferred Shares to Investor
under that certain Securities Purchase Agreement, dated June 29, 2011, between
Company and Investor (“Securities Purchase Agreement”); and WHEREAS, Company and
Investor desire to exchange (“Preferred Exchange”) all of the Preferred Shares
owned of record by Investor for an equivalent number of shares of Company’s
common stock, $1.00 par value (“Common Stock” and such shares of Common Stock
exchanged for Preferred Shares, “Exchange Shares”), on the terms and subject to
the conditions set forth herein. NOW, THEREFORE, in consideration of the
foregoing and of the mutual representations, warranties, covenants and
agreements contained in this Agreement, and other good, valuable and lawful
consideration and cause, the receipt, sufficiency and validity of which are
hereby acknowledged, the parties agree as follows: ARTICLE I. DEFINITIONS;
INTERPRETATION Section 1.01 Definitions. In this Agreement, unless the context
otherwise requires: “Bankruptcy Exception” means any limitation imposed by any
bankruptcy, insolvency, fraudulent conveyance, reorganization, receivership,
moratorium or similar law affecting creditors’ rights and remedies generally
and, with respect to enforceability, by general principles of equity, including
principles of commercial reasonableness, good faith and fair dealing, regardless
of whether enforcement is sought in a proceeding at law or in equity. “Business
Day” means any day other than a Saturday, a Sunday or a day on which Louisiana
state banks are authorized or required to be closed. “Constituent Documents”
means, with respect to any entity, its certificate or articles of incorporation,
bylaws and any similar charter or other organizational documents. “Governmental
Entity” means any governmental body, whether administrative, executive,
judicial, legislative, regulatory, or taxing, including any international,
federal, state, territorial, county, municipal or other government or
governmental agency, arbitrator, authority, board, body, branch, bureau, or
comparable agency or entity, commission, corporation, court, department,
instrumentality, mediator, panel, system or other political unit or subdivision
or other entity of any of the foregoing. “Material Adverse Effect” means any
event, change, circumstance or occurrence that, individually or in the
aggregate, has had or would reasonably be expected to have a material adverse
effect on (A) the ability of Company to consummate the transactions contemplated
by this Agreement in a timely manner, or (B) the business, results of operation
or financial condition of Company and its



--------------------------------------------------------------------------------



 
[ex101exchangeagreement002.jpg]
2 consolidated subsidiaries taken as a whole, except for any such effects
resulting from (i) changes in general business, economic or market conditions
(including changes generally in prevailing interest rates, credit availability
and liquidity, currency exchange rates and price levels or trading volumes in
the United States or foreign securities or credit markets), or any outbreak or
escalation of hostilities, declared or undeclared acts of war or terrorism, in
each case generally affecting the industries or geographic areas in which
Company and its Subsidiaries operate, (ii) changes or proposed changes in GAAP
or regulatory accounting requirements, or authoritative interpretations thereof,
(iii) changes or proposed changes in securities, banking and other laws of
general applicability or related policies or interpretations of Governmental
Entities (in the case of each of these clauses (i), (ii) and (iii), other than
changes or occurrences to the extent that such changes or occurrences have or
would reasonably be expected to have a disproportionate adverse effect on
Company and its consolidated subsidiaries taken as a whole relative to
comparable U.S. banking or financial services organizations), (iv) changes in
the market price or trading volume of Common Stock or any other equity,
equity-related or debt securities of Company or its consolidated subsidiaries
(it being understood and agreed that the exception set forth in this clause (iv)
does not apply to the underlying reason giving rise to or contributing to any
such change); or (v) actions or omissions of Company or any Subsidiary expressly
required by the terms of the Preferred Exchange. “Subsidiary” has the meaning
ascribed to that term in Rule 1-02 of Regulation S-X promulgated by the
Securities and Exchange Commission. Section 1.02 Interpretation. The table of
contents, headings and captions contained in this Agreement are for convenience
of reference only and in no way define, describe, extend, or limit the scope or
intent of this Agreement or any provision of this Agreement. When a reference is
made in this Agreement to the Preamble or Recitals or a Section or Schedule,
such reference is to the Preamble or Recitals to, a Section of, or Schedules to
this Agreement unless otherwise indicated. Any agreement, instrument or statute
defined or referred to in this Agreement or in any agreement or instrument that
is referred to in this Agreement means such agreement, instrument or statute in
effect as of the date of this Agreement unless the context in which the
agreement, instrument or statute is used expressly provides otherwise.
References to a person are also to its successors and permitted assigns.
Whenever the words “include,” “includes,” or “including” are used in this
Agreement, they are deemed to be followed by the words “without limitation.” The
words “hereof,” “herein” and “hereunder” and words of similar import when used
in this Agreement refer to this Agreement as a whole and not to any particular
provision of the Agreement. Each use of the plural is deemed to include the
singular, and vice versa, in each case as the context requires. This Agreement
is the product of negotiation by the parties, having assistance of counsel and
other advisors. The parties intend that this Agreement not be construed more
strictly with regard to one party than with regard to the other. All references
to days in this Agreement are to calendar days, unless the context expressly
otherwise provides, except that any time period provided for in this Agreement
that ends on a day other than a Business Day will extend to the next Business
Day. ARTICLE II. THE EXCHANGE; CLOSING Section 2.01 The Closing. A. Subject to
the satisfaction or waiver of the closing conditions set forth in Section 2.02,
the closing of the Preferred Exchange (“Closing”) will take place on the date
hereof (“Closing Date”) remotely via the electronic exchange of documents and
signature pages. B. At the Closing (i) Company will issue, or cause its transfer
agent to issue, the Exchange Shares in the name of Investor in book entry form
and deliver or cause to be delivered reasonably satisfactory evidence of such
registration to Investor and (ii) Investor will deliver to Company



--------------------------------------------------------------------------------



 
[ex101exchangeagreement003.jpg]
3 one or more certificates representing the Preferred Shares, together with an
irrevocable stock power executed by Investor. Section 2.02 Conditions to
Closing. A. The obligation of each party to consummate the Preferred Exchange is
subject to the satisfaction or waiver, at or prior to the Closing, of the
following conditions: (i) all approvals, non-objections or authorizations of all
Governmental Entities required for the consummation of the Preferred Exchange
will have been obtained or made in form and substance reasonably satisfactory to
each party and will be in full force and effect and all applicable waiting
periods, if any, will have expired; (ii) No action will have been taken, and no
law, regulation or order will have been promulgated, enacted, entered, enforced
or deemed applicable to the Preferred Exchange by any Governmental Entity,
including the entry of a preliminary or permanent injunction, that would (1)
make the Agreement or the transactions contemplated hereby, illegal, invalid or
unenforceable in any material respect, (2) impose material limits on the ability
of any party to this Agreement to consummate the transactions contemplated by
this Agreement, or (3) otherwise prohibit or restrain the Preferred Exchange;
and no proceeding before any Governmental Entity will have been threatened,
instituted or pending that would reasonably be expected to result in any of the
consequences referred to in clauses (1) through (3) above; and (iii) The
issuance of the Exchange Shares will not cause the number of shares of Common
Stock owned by Investor, taking into account the effect of the Exchange Shares,
to exceed 12.0% of the issued and outstanding shares of Common Stock. B. The
obligation of Investor to consummate the Preferred Exchange is also subject to
the satisfaction or waiver, at or prior to the Closing, of the following
conditions: (i) The representations and warranties of Company in this Agreement
will be true and correct, in all material respects, as of the date of this
Agreement and as of the Closing Date (other than representations and warranties
that by their terms speak as of another date, which representations and
warranties will be true and correct in all material respects as of such other
date); (ii) The covenants and obligations of Company to be performed or observed
on or before the Closing Date under this Agreement will have been performed or
observed in all material respects; and (iii) Investor shall have received a
certificate signed on behalf of the Company by an executive officer certifying
to the effect that the conditions set forth in Sections 2.02(B)(i)-(ii) have
been satisfied. C. The obligation of Company to consummate the Preferred
Exchange is also subject to the satisfaction or waiver, at or prior to the
Closing, of the following conditions: (i) The representations and warranties of
Investor in this Agreement will be true and correct, in all material respects,
as of the date of this Agreement and as of the Closing Date (other than
representations and warranties that by their terms speak as of another date,
which representations and warranties will be true and correct in all material
respects as of such other date); and



--------------------------------------------------------------------------------



 
[ex101exchangeagreement004.jpg]
4 (ii) The covenants and obligations of Investor to be performed or observed on
or before the Closing Date under this Agreement will have been performed or
observed in all material respects. ARTICLE III. REPRESENTATIONS AND WARRANTIES
OF COMPANY Company makes the following representations and warranties to
Investor as of the date of this Agreement and as of the Closing Date. Section
3.01 Organization, Authority and Significant Subsidiaries. Company is duly
organized, validly existing and in good standing under the laws of the State of
Louisiana and has all necessary power and authority to own, operate and lease
its properties and to carry on its business in all material respects as it is
being currently conducted, and except as has not, individually or in the
aggregate, had and would not reasonably be expected to have a Material Adverse
Effect, has been duly qualified as a foreign corporation for the transaction of
business and is in good standing under the laws of each other jurisdiction in
which it owns or leases properties or conducts any business so as to require
such qualification. Each Subsidiary of Company that is a “significant
subsidiary” within the meaning of Rule 1-02(w) of Regulation S-X under the
Securities Act of 1933, as amended (“Securities Act”), including, without
limitation, First NBC Bank, has been duly organized and is validly existing in
good standing under the laws of its jurisdiction of organization. The
certificate of incorporation and bylaws of the Company, copies of which have
been provided to Investor prior to the date hereof, are true, complete and
correct copies of such documents as in full force and effect as of the date
hereof. Section 3.02 Capitalization. The authorized capital stock of Company
consists of 100,000,000 shares of Common Stock, 18,656,738 of which were issued
and outstanding as of the date hereof. The outstanding shares of Common Stock
have been duly authorized and are validly issued and outstanding, fully paid and
nonassessable, and have not been issued in violation of the preemptive rights of
any person and have been issued in compliance with applicable securities laws.
As of the date hereof, Company does not have outstanding any securities or other
obligations providing the holder the right to acquire Common Stock that is not
reserved for issuance. The Common Stock is listed on the Nasdaq Global Select
Market (“NASDAQ”). Section 3.03 Authorization and Enforceability. Company has
the corporate power and authority to execute and deliver this Agreement and to
carry out its obligations under this Agreement. The execution, delivery and
performance by Company of this Agreement and the consummation of the
transactions contemplated hereby have been duly authorized by all necessary
corporate action on the part of Company, and no further approval or
authorization is required on the part of Company. This Agreement has been duly
and validly executed and delivered by Company. Assuming due authorization,
execution and delivery by Investor, this Agreement constitutes the legal, valid
and binding obligation of Company, enforceable against Company in accordance
with its terms and conditions, except as enforceability may be limited by the
Bankruptcy Exception. Section 3.04 Exchange Shares. The Exchange Shares have
been duly and validly authorized by all necessary action, and, when issued and
delivered in accordance with this Agreement, such Exchange Shares will be duly
and validly issued and fully paid and non-assessable free and clear of any liens
or encumbrances, will not be issued in violation of any preemptive rights, and
will not subject the holder thereof to personal liability.



--------------------------------------------------------------------------------



 
[ex101exchangeagreement005.jpg]
5 Section 3.05 Non-Contravention. A. Neither the execution, delivery or
performance of this Agreement nor the consummation of the transactions
contemplated by this Agreement, constitutes or will constitute (i) a breach or
violation of any provision of the Constituent Documents of Company; (ii) a
violation of any law, regulation or order applicable to Company or any
Subsidiary or any of their respective properties or assets; or (iii) a breach or
violation of, a conflict with, the loss of any benefit under, a default (or an
event which, with notice or the lapse of time, or both, would constitute a
default) under, an event of termination or cancellation under, an event giving
rise to acceleration of the performance required by or rights or obligations
under, or an event resulting in the creation of any lien upon any of the
properties or assets of Company or any Subsidiary under, any loan or credit
agreement, note, bond, mortgage, indenture, lease or other agreement,
instrument, permit, concession, franchise, license or similar authorization to
which Company or any Subsidiary is a party, or by which it or any of its
properties, assets or business activities may be bound or affected, except, in
the case of clauses (ii) and (iii), for those occurrences that, individually or
in the aggregate, have not had and would not reasonably be expected to have a
Material Adverse Effect. B. Other than the filing of a current report on Form
8-K with the Securities and Exchange Commission (“SEC”), such filings and
approvals as are required to be made or obtained under any state “blue sky”
laws, and such consents and approvals that have been made or obtained, no
approval, consent, order or authorization of, or registration, declaration or
filing with, any Governmental Entity or other third party is required to be made
or obtained by Company in connection with the execution, delivery or performance
of this Agreement or to consummate the transactions contemplated by this
Agreement. The issuance of the Exchange Shares will not require a Listing of
Additional Shares notification to be submitted to NASDAQ. Section 3.06
Anti-Takeover Provisions. The consummation of the transactions contemplated by
this Agreement will not be subject to any “moratorium,” “control share,” “fair
price,” “interested stockholder” or other anti-takeover laws and regulations
under the laws of the State of Louisiana or the Constituent Documents of
Company. Section 3.07 No Material Adverse Effect. Since December 31, 2014, no
fact, circumstance, event, change, occurrence, condition or development has
occurred that, individually or in the aggregate, has had or would reasonably be
likely to have a Material Adverse Effect. Section 3.08 Offering of Securities.
Neither Company nor any person acting on its behalf has taken any action
(including any offering of any securities of Company under circumstances which
would require the integration of such offering with the offering of the Exchange
Shares under the Securities Act and the rules and regulations of the SEC
promulgated thereunder), which might subject the offering, issuance or sale of
the Exchange Shares to Investor under this Agreement to the registration
requirements of the Securities Act. Section 3.09 Brokers and Finders. No broker,
finder or investment banker is entitled to any financial advisory, brokerage,
finder’s or other fee or commission in connection with this Agreement or the
transactions contemplated hereby based upon arrangements made by or on behalf of
Company or any Company Subsidiary for which Investor could have any liability.
ARTICLE IV. REPRESENTATIONS AND WARRANTIES OF INVESTOR Investor makes the
following representations and warranties to Company as of the date of this
Agreement and as of the Closing Date.



--------------------------------------------------------------------------------



 
[ex101exchangeagreement006.jpg]
6 Section 4.01 Organization; Authority. Investor is an entity, duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with the requisite power and authority to enter into and to
consummate the transactions contemplated by this Agreement and otherwise to
carry out its obligations hereunder. The execution, delivery and performance by
Investor of this Agreement and the consummation of the transactions contemplated
hereby have been duly authorized by all necessary action on the part of
Investor, and no further approval or authorization is required on the part of
Investor. This Agreement has been duly and validly executed and delivered by
Investor. Assuming due authorization, execution and delivery by Company, this
Agreement constitutes the legal, valid and binding obligation of Investor,
enforceable against Investor in accordance with its terms and conditions, except
as enforceability may be limited by the Bankruptcy Exception. Section 4.02 No
Conflicts. The execution, delivery and performance by Investor of this Agreement
and the consummation by Investor of the transactions contemplated hereby will
not (A) result in a violation of the Constituent Documents of Investor; (B)
conflict with, or constitute a default (or an event which with notice or lapse
of time or both would become a default) under, or give to any other person any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which Investor is a party; or (C) result
in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities laws) applicable to Investor, except in
the case of clauses (B) and (C) above, for such conflicts, defaults, rights or
violations which would not, individually or in the aggregate, reasonably be
expected to have a material adverse effect on the ability of Investor to
consummate the transactions contemplated by this Agreement. ARTICLE V.
ADDITIONAL AGREEMENTS Section 5.01 Commercially Reasonable Efforts. Subject to
the terms and conditions of this Agreement, each party will use its commercially
reasonable efforts in good faith to take, or cause to be taken, all actions, and
to do, or cause to be done, all things necessary, proper or desirable, or
advisable under applicable laws, so as to permit consummation of the Preferred
Exchange, as promptly as practicable and otherwise to enable consummation of the
transactions contemplated hereby and will use commercially reasonable efforts to
cooperate with the other party to that end. Section 5.02 Certain Notifications.
From the date hereof until the Closing, each party will promptly notify the
other party (A) of any fact, event or circumstance of which it becomes aware and
which would reasonably be likely to cause any representation or warranty of such
party contained in this Agreement to be untrue or inaccurate in any material
respect or to cause any covenant or agreement of such party contained in this
Agreement not to be complied with or satisfied in any material respect or (B) of
any action or proceeding pending or, to the knowledge of such party, threatened
against such party that questions or might question the validity of this
Agreement or seeks to enjoin or otherwise restrain the transactions contemplated
hereby; provided, however, that delivery of any notice in accordance with this
Section will not limit or affect any rights of or remedies available to such
other party. Section 5.03 Unregistered Exchange Shares. A. Investor acknowledges
that the Exchange Shares have not been registered under the Securities Act or
under any state securities laws and are being issued in reliance on an exemption
from federal securities registration under Section 3(a)(9) of the Securities
Act. As a result, Investor agrees that the Exchange Shares may be disposed of
only under an effective registration statement under, and in compliance with the
requirements of, the Securities Act, or in accordance with an available
exemption from, or in a transaction not subject to, the registration
requirements of the Securities Act, and in compliance with any applicable state,
federal or foreign securities laws.



--------------------------------------------------------------------------------



 
[ex101exchangeagreement007.jpg]
7 B. Certificates evidencing the Exchange Shares will bear a restrictive legend
in substantially the following form, until such time as they are not required
under applicable law: THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OR (B) AN AVAILABLE EXEMPTION FROM, OR
IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AS
EVIDENCED BY A LEGAL OPINION OF COUNSEL REASONABLY SATISFACTORY TO COMPANY OR
(II) UNLESS SOLD IN ACCORDANCE WITH RULE 144 UNDER SAID ACT (PROVIDED THAT THE
TRANSFEROR PROVIDES COMPANY WITH REASONABLE ASSURANCES (IN THE FORM OF A SELLER
REPRESENTATION LETTER) THAT THE SECURITIES MAY BE SOLD IN ACCORDANCE WITH SUCH
RULE). NO REPRESENTATION IS MADE BY THE ISSUER AS TO THE AVAILABILITY OF THE
EXEMPTION PROVIDED BY RULE 144 UNDER THE SECURITIES ACT FOR RESALES OF THESE
SECURITIES. C. Company will take such action as may be necessary and appropriate
to cause its transfer agent to issue to Investor new book entry Exchange Shares
without such restrictive legends as set forth in Section 5.03(B) in exchange for
the book entry shares issued to Investor under Section 2.01B of this Agreement
upon the earliest to occur of the following: (i) such Exchange Shares are
registered for resale under the Securities Act, (ii) such Exchange Shares are
sold or transferred under Rule 144 promulgated under the Securities Act (“Rule
144”), or (iii) such Exchange Shares are eligible for sale under Rule 144,
without the requirement for Company to be in compliance with the current public
information required under Rule 144(c)(1) (or Rule 144(i)(2), if applicable) as
to such securities and without volume or manner-of-sale restrictions. Section
5.04 Certain Transactions. In the event of a sale by Company of all or
substantially all of its assets by means of an asset sale (but not by merger or
consolidation or other transaction pursuant to which the acquiring party would
by operation of law assume the contractual obligations of Company), Company will
require the purchaser to agree in writing to assume all of Company’s obligations
under this Agreement in the same manner and to the same extent that Company
would be required to perform them, absent such sale. Section 5.05 Transfer of
Exchange Shares. Subject to compliance with applicable securities laws, Investor
shall be permitted to transfer, sell, assign or otherwise dispose of
(“Transfer”) all or a portion of the Exchange Shares at any time, and Company
shall take all steps as may be reasonably requested by Investor to facilitate
the Transfer of the Exchange Shares. ARTICLE VI. MISCELLANEOUS Section 6.01
Termination. This Agreement may be terminated at any time prior to the Closing:



--------------------------------------------------------------------------------



 
[ex101exchangeagreement008.jpg]
8 A. By either party, if the Closing has not occurred by June 30, 2015;
provided, however, that if the Closing has not occurred by such date, the
parties will consult in good faith to determine whether to extend the term of
this Agreement, it being understood that the parties will be required to consult
only until the fifth day after such date and not be under any obligation to
extend the term of this Agreement thereafter; provided, further, that the right
to terminate this Agreement under this Section 6.01 will not be available to any
party whose breach of any representation or warranty or failure to perform any
obligation under this Agreement will have caused or resulted in the failure of
the Closing to occur on or prior to such date; B. By either party, in the event
that any Governmental Entity has issued an order, decree or ruling or taken any
other action restraining, enjoining or otherwise prohibiting the transactions
contemplated by this Agreement (or if any such Governmental Entity informs
Investor or Company that it intends to disapprove any notice or application
required to be filed by such party in order to consummate the transactions
contemplated by this Agreement) and such order, decree, ruling or other action
will have become final and non-appealable; or C. Upon the mutual written consent
of Investor and Company. The power of termination provided for by this Section
6.01 may be exercised only by a notice given in writing, as provided in Section
6.06. If this Agreement is terminated, neither party will have any further
liability or obligation under this Agreement; provided, however, that
termination will not relieve a party from any liability for any breach by it
occurring prior to termination. Section 6.02 Survival of Representations and
Warranties. The representations and warranties of Investor contained herein will
not survive the Closing. The representations and warranties of Company will
survive the Closing for a period of six (6) months; provided that the
representations and warranties of the Company in Sections 3.01, 3.02, 3.03 and
3.04 will survive indefinitely. Section 6.03 Amendment; Extension; Waiver.
Company and Investor may amend this Agreement, extend the time for the
performance of any obligations or other acts of any other party to this
Agreement, waive any inaccuracy in the representations and warranties contained
in this Agreement, or waive compliance with any agreements or conditions
contained in this Agreement by an instrument signed in writing by or on behalf
of each party. No party to this Agreement will by any act (other than a written
instrument) be deemed to have waived any right or remedy hereunder or to have
acquiesced in any breach of any of the terms and conditions of this Agreement.
No failure to exercise, nor any delay in exercising, any right, power or
privilege hereunder by any party will operate as a waiver. No waiver of any
provision, or any portion of any provision, of this Agreement will constitute a
waiver of any other part of the provision or any other provision of this
Agreement, nor will it operate as a waiver, or estoppels with respect to, any
subsequent or other failure. Notwithstanding the foregoing, a party may
unilaterally waive a right that is solely applicable to it. The rights and
remedies herein provided will be cumulative of any rights or remedies provided
by law. Section 6.04 Governing Law. This Agreement and the rights and
obligations of the parties subject to this Agreement will be governed by, and
construed in accordance with, the laws of the State of Louisiana, without regard
to the laws that might otherwise govern under applicable principles of conflicts
of laws. Each party irrevocably waives personal service of process and consents
to process being served in any such proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service will constitute good and sufficient service of
process and notice thereof. Nothing contained herein will be deemed to limit in
any way any right to serve process in any manner permitted by law. Each party
hereto hereby irrevocably waives, to the fullest extent permitted by applicable
law,



--------------------------------------------------------------------------------



 
[ex101exchangeagreement009.jpg]
9 any and all right to trial by jury in any legal proceeding arising out of or
relating to this Agreement or the transactions contemplated hereby. Section 6.06
Notices. Any and all notices or other communications or deliveries required or
permitted to be provided under this Agreement will be in writing and will be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered by facsimile (provided the sender
receives a machine-generated confirmation of successful transmission) at the
applicable facsimile number specified below prior to 5:00 p.m., New Orleans,
Louisiana time, on a Business Day, (b) the next Business Day after the date of
transmission, if such notice or communication is delivered by facsimile at the
applicable facsimile number specified below on a day that is not a Business Day
or later than 5:00 p.m., New Orleans, Louisiana time, on any Business Day, (c)
the Business Day following the date of mailing, if sent by U.S. nationally
recognized overnight courier service with next day delivery specified, or (d)
upon actual receipt by the party to whom such notice is required to be given.
The address for such notices and communications will be as follows: If to
Company: First NBC Bank Holding Company 210 Baronne Street New Orleans,
Louisiana 70112 Attention: Ashton J. Ryan, Jr. Fax: (504) 671-3801 Electronic
mail: aryanjr@firstnbcbank.com With a copy to: Fenimore, Kay, Harrison & Ford,
LLP 812 San Antonio Street, Suite 600 Austin, Texas 78701 Attention: Geoffrey S.
Kay Fax: (512) 583-5940 Electronic mail: gkay@fkhpartners.com If to Investor:
Castle Creek Capital Partners IV, LP c/o Castle Creek Capital LLC 6051 El Tordo
Rancho Santa Fe, California 92067 Attention: Mark Merlo Facsimile: (858)
759-8301 Email: mmerlo@castlecreek.com With a copy to: Klee, Tuchin, Bogdanoff &
Stern LLP 1999 Avenue of the Stars, 39th Floor Los Angeles, California
Attention: Vijay S. Sekhon Fax: (310) 407-9090 Email: vsekhon@ktbslaw.com



--------------------------------------------------------------------------------



 
[ex101exchangeagreement010.jpg]
10 Section 6.07 Assignment. No party to this Agreement will assign this
Agreement or any of its rights or obligations, in whole or in part, without the
prior written consent of the other party. Subject to the foregoing, this
Agreement will be binding upon and will inure to the benefit of the respective
legal representatives, successors and permitted assigns of the parties. Section
6.08 Severability. If any provision of this Agreement, or the application
thereof to any person or circumstance, is determined by a court of competent
jurisdiction to be invalid, void or unenforceable, the remaining provisions
hereof, or the application of such provision to persons or circumstances other
than those as to which it has been held invalid or unenforceable, will remain in
full force and effect and will in no way be affected, impaired or invalidated
thereby, so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such determination, the parties will negotiate in good faith in an
effort to agree upon a suitable and equitable substitute provision to effect the
original intent of the parties. Section 6.09 No Third-Party Beneficiaries.
Nothing contained in this Agreement, expressed or implied, is intended to confer
upon any person or entity other than Company and Investor any benefit, right or
remedies. Section 6.10 Entire Agreement, etc. This Agreement constitutes the
entire agreement, and supersedes all other prior agreements, understandings,
representations and warranties, both written and oral, between the parties, with
respect to the subject matter hereof. For the avoidance of doubt, the Securities
Purchase Agreement will remain in full force and effect, but will be deemed
amended hereby, and any provisions in this Agreement that supplement, duplicate
or contradict any provision of the Securities Purchase Agreement will be deemed
to supersede the corresponding provision of the Securities Purchase Agreement
from and after the effective date hereof. Section 6.11 Counterparts. This
Agreement may be signed in multiple counterparts, each of which will be deemed
an original, and all counterparts together will be deemed to be one and the same
Agreement. A telecopy, facsimile or electronic scan in “PDF” format of a signed
counterpart of this Agreement will be sufficient to bind the party or parties
whose signature(s) appear thereon. Section 6.12 Specific Performance. The
parties agree that irreparable damage would occur in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms. It is accordingly agreed that the parties will be entitled
(without the necessity of posting a bond) to specific performance of the terms
hereof, this being in addition to any other remedies to which they are entitled
at law or equity. Section 6.13 Expenses. Except as otherwise expressly provided
in this Agreement, all costs and expenses incurred in connection with this
Agreement will be borne and paid by the party incurring the expense.



--------------------------------------------------------------------------------



 
[ex101exchangeagreement011.jpg]
11 IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above. FIRST NBC BANK HOLDING COMPANY By: /s/ Ashton J. Ryan, Jr.
Ashton J. Ryan, Jr. President and Chief Executive Officer CASTLE CREEK CAPITAL
PARTNERS IV, L.P. By: Castle Creek Capital IV LLC, its general partner By: /s/
Mark Merlo Name: Mark Merlo Title: Managing Principal



--------------------------------------------------------------------------------



 